Citation Nr: 1605166	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-46 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981, from October 1984 to October 1987, and from August 1991 to September 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which continued the previous denial of service connection for right leg rash because the evidence was not new and material.

As noted in the August 2013 Board remand, additional service treatment records have been received during the pendency of the appeal; specifically a sick slip documenting foot rash in service.  Therefore the requirements of new and material evidence under 38 C.F.R. § 3.156(a) are not applicable.  See 38 C.F.R. § 3.156(c).  As such, this issue is addressed as a claim on the merits and not a claim to reopen.

In August 2013, the Board remanded this case for further development.  At that time, the Board also remanded the issues of an increased rating for left tibia and fibula status post fracture with traumatic arthritis, service connection for a seizure disorder, and whether new and material evidence had been received to reopen a previously denied claim of service connection for residuals of head injury/concussion, for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  It is noted that a statement of the case had been issued on those claims in March 2011 and possibly was not associated with the claims file at the time of the Board remand.  In any event, no appeal was ever perfected with respect to those claims and they are not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the prior remand, the Veteran underwent a VA examination in July 2014 in conjunction with this claim.  At that time and in a September 2014 addendum opinion, that examiner found that it was less likely as not that the Veteran's claimed skin condition (foot rash) was incurred in or caused by service, to include the September 1987 sick slip showing "rash on right foot," noting an absence of complaints of this condition in the intervening twenty years.  This is an inaccurate factual premise.

Review of the record shows treatment in February 1999 for dermatitis and a February 2003 rash on the Veteran's right foot.  Neither of these incidents was noted on the July 2014 examination report or September 2014 addendum.  As such, these opinions are inadequate.

In light of the above, the Board finds that a remand is necessary in order to obtain and addendum opinion or, if necessary, a new VA examination that considers these additional treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this REMAND to the July 2014 VA examiner for another addendum opinion.  If the examiner is no longer available or otherwise determines that the Veteran should be reexamined in person, arrange for the Veteran to undergo VA examination to ascertain the nature and etiology of his claimed skin rash.

The examiner should review the February 1999 record showing treatment for dermatitis and the February 2003 record showing a rash on the Veteran's right foot.

Then he or she should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current skin condition began during or is causally related to service, to include the September 1987 foot rash.

A complete rationale must be provided for any opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

2.  Thereafter, review the claims file and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

